             Case 2:19-cv-00081-wks Document 1-1 Filed 05/21/19 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF VERMONT
                                                                                      2615 HAY 21 f>M J: IZ

RICHARD WEST AND JOSEPH
BRUYETTE, individually and on behalf of a
                                                         Civil Action No.   :i:. lC\- ~~-   <or~" .
                                                                                               -r \ f ' C'ERr.t
                                                                                             "'~~J'rV    'L n,n
class of similarly situated persons;

                 Plaintiffs,

        V.

AL GOBEILLE, Vermont Secretary of
Human Services, MARTHA MAKSYM,
Vermont Deputy Secretary of Human
Services, MICHAEL TOUCHETTE,
Vermont Department of Corrections
Commissioner, BENJAMIN WATTS,
Vermont Department of Corrections Health
Services Director, in their official capacities,
and CENTURION OF VERMONT, LLC,

                Defendants.




                                  DECLARATION OF JAMES DIAZ



        I, James Diaz, declare under penalty of perjury and in accordance with the laws of the United

States and of Vermont that:

        1.      I am an attorney for the Plaintiffs in this case.

        2.      Attached to this Declaration is Exhibit 1. Exhibit 1 is a true and accurate copy of the

                Vermont Department of Health's 2017 Vermont Situational Analysis regarding Hepatitis

                Band C as published in January 2018.

        3.      Attached to this Declaration is Exhibit 2. Exhibit 2 is a true and accurate copy of an

                October 23, 2018 letter from Vermont Secretary of Human Services Al Gobeille to the

                Vermont Legislature's Joint Legislative Justice Oversight Committee.
      Case 2:19-cv-00081-wks Document 1-1 Filed 05/21/19 Page 2 of 5



4.       Attached to this Declaration is Exhibit 3. Exhibit 3 is a true and accurate copy of the

         publicly available Vermont Department of Corrections' Healthcare Services Policy #351

         as made effective on November 28, 2017.

5.       Attached to this Declaration is Exhibit 4. Exhibit 4 is a true and accurate copy of

         Centurion of Vermont's document entitled "Management of Hepatitis C," as provided in

         response to a request under the Vermont Public Records Act, 1 V.S.A. §§ 315 et seq.

6.       Attached to this Declaration is Exhibit 5. Exhibit 5 is a true and accurate copy of a

         March 15, 2018 letter from Mike Fisher, Chief Health Care Advocate for Vermont Legal

         Aid's Office of the Health Care Advocate, to former Vermont Department of Corrections

         Commissioner, Lisa Menard.

7.       Attached to this Declaration is Exhibit 6. Exhibit 6 is a true and accurate copy of a June

         4, 2018 letter from David Turner, the Vermont Department of Corrections Policy

         Development and Offender Due Process Director, to Mike Fisher, Chief Health Care

         Advocate for Vermont Legal Aid' s Office of the Health Care Advocate.

8.       Attached to this Declaration is Exhibit 7. Exhibit 7 is a true and accurate copy of July

         2018 email correspondence among leaders of the Vermont Agency of Human Services

         and Vermont Department of Corrections, as provided in response to a request under the

         Vermont Public Records Act, 1 V.S.A. §§ 315 et seq.

9.       Attached to this Declaration is Exhibit 8. Exhibit 8 is a true and accurate copy of July

         2018 email correspondence among leaders of the Vermont Agency of Human Services

         and Vermont Department of Corrections, as provided in response to a request under the

         Vermont Public Records Act, 1 V.S.A. §§ 315 et seq.

10.      Attached to this Declaration is Exhibit 9. Exhibit 9 is a true and accurate copy of July

         2018 email correspondence among leaders of the Vermont Agency of Human Services

         and Vermont Department of Corrections, among other state agencies, as provided in

         response to a request under the Vermont Public Records Act, 1 V .S.A. §§ 315 et seq.

                                              2
      Case 2:19-cv-00081-wks Document 1-1 Filed 05/21/19 Page 3 of 5



11.      Attached to this Declaration is Exhibit 10. Exhibit 10 is a true and accurate copy of an

         October 23, 2018 letter from Vermont Secretary of Human Services Al Gobeille to the

         Vermont Legislature's Joint Legislative Justice Oversight Committee.

12.      Attached to this Declaration is Exhibit 11. Exhibit 11 is a true and accurate copy of

         September 28, 2018 email correspondence from Secretary of Human Services Al

         Gobeille to leaders of the Vermont Agency of Human Services and Vermont Department

         of Corrections, among other state agencies, as provided in response to a request under the

         Vermont Public Records Act, 1 V.S.A. §§ 315 et seq.

13.      Attached to this Declaration is Exhibit 12. Exhibit 12 is a true and accurate copy of an

         April 22, 2019 letter from Benjamin Watts, the Vermont Department of Corrections

         Health Services Director, to Mike Fisher, Chief Health Care Advocate for Vermont Legal

         Aid' s Office of the Health Care Advocate, copying leaders of the Vermont Agency of

         Human Services and Vermont Department of Corrections.

14.      Attached to this Declaration is Exhibit 13. Exhibit 13 is a true and accurate copy of

         March 8, 2019 letter from Benjamin Watts, the Vermont Department of Corrections

         Health Services Director, to Mike Fisher, Chief Health Care Advocate for Vermont Legal

         Aid' s Office of the Health Care Advocate, copying leaders of the Vermont Agency of

         Human Services and Vermont Department of Corrections.

15.      Attached to this Declaration is Exhibit 14. Exhibit 14 is a true and accurate copy of April

         2018 email correspondence of the Vermont Hepatitis C Task Force, and the Vermont

         Department of Corrections and Centurion of Vermont PowerPoint presentation slides

         provided to the Vermont Hepatitis C Task Force.

16.      Attached to this Declaration is Exhibit 15. Exhibit 15 is a true and accurate copy of the

         December 4, 201 7 "Dear Medicaid Provider" letter from the Vermont Department of

         Health Access, entitled "Important Changes to Coverage for Hepatitis C Agents."



                                              3
      Case 2:19-cv-00081-wks Document 1-1 Filed 05/21/19 Page 4 of 5



17.      Attached to this Declaration is Exhibit 16. Exhibit 16 is a true and accurate copy of

         February 20, 2014 email correspondence among leaders of the Vermont Department of

         Vermont Health Access and Vermont Department of Corrections private medical

         contractor, Correct Care Solutions, as provided in response to a request under the

         Vermont Public Records Act, 1 V.S.A. §§ 315 et seq.

18.      Attached to this Declaration is Exhibit 17. Exhibit 17 is a true and accurate copy of

         March 2014 email correspondence among leaders of the Vermont Department of

         Vermont Health Access, as provided in response to a request under the Vermont Public

         Records Act, 1 V.S.A. §§ 315 et seq.

19.      Attached to this Declaration is Exhibit 18. Exhibit 18 is a true and accurate copy of

         March 2015 email correspondence among leaders of the Vermont Department of

         Vermont Health Access and Vermont Department of Corrections private medical

         contractor, Centurion of Vermont, as provided in response to a request under the

         Vermont Public Records Act, 1 V.S.A. §§ 315 et seq.

20.      Attached to this Declaration is Exhibit 19. Exhibit 19 is a true and accurate copy of

         February 2017 email correspondence among leaders of the Vermont Agency of Human

         Services, Department of Vermont Health Access, and Department of Corrections, as

         provided in response to a request under the Vermont Public Records Act, 1 V.S.A. §§

         315 et seq.

21.      Attached to this Declaration is Exhibit 20. Exhibit 20 is a true and accurate copy of

         January and February 2017 email correspondence among leaders of the Vermont Agency

         of Human Services and Department of Corrections, among others, as provided in

         response to a request under the Vermont Public Records Act, 1 V.S.A. §§ 315 et seq.

22.      Attached to this Declaration is Exhibit 21. Exhibit 21 is a true and accurate copy of June

         and July 2018 email correspondence among leaders of the Vermont Agency of Human



                                             4
      Case 2:19-cv-00081-wks Document 1-1 Filed 05/21/19 Page 5 of 5



         Services and Vermont Department of Corrections, as provided in response to a request

         under the Vermont Public Records Act, 1 V .S .A. §§ 315 et seq.

23.     Attached to this Declaration is Exhibit 22. Exhibit 22 is a true and accurate copy of

         September and November 2018 email correspondence among leaders of the Vermont

        Agency of Human Services and Vermont Department of Corrections, among others, as

         provided in response to a request under the Vermont Public Records Act, 1 V.S.A. §§

        315 et seq.

24.     Attached to this Declaration is Exhibit 23. Exhibit 23 is a true and accurate copy of the

         Vermont Department of Corrections Internal Document entitled "Guidance Document:

         Healthcare Services," dated June 20, 2018.

25.      Attached to this Declaration is Exhibit 24. Exhibit 24 is a true and accurate copy of a

         Vermont Department of Corrections Draft Policy on "Hepatitis C Inmate Testing and

         Treatment," dated October 23, 2018.

26.      Attached to this Declaration is Exhibit 25. Exhibit 25 is a true and accurate copy of

         November 7, 2018 email correspondence among leaders of the Vermont Department of

         Corrections, among others, with an attachment entitled "HCV Flowchart 10.25.18.pptx,"

         as provided in response to a request under the Vermont Public Records Act, 1 V.S.A. §§

         315 et seq.

27.      Attached to this Declaration is Exhibit 26. Exhibit 26 is a true and accurate copy of the

         January 2016 Centurion Disease Management Guidelines for Chronic Hepatitis C Virus.



DATED:     &7 :J/, ]0{ o/,              in Montpelier, Vennont.




                                               ~~
                                              5
